UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7991


SAMUEL WHITEHEAD,

                Petitioner - Appellant,

          v.

GENE M. JOHNSON, Director of the Department of Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:07-cv-01193-CMH-TCB)


Submitted:   January 15, 2009               Decided:   January 23, 2009


Before MOTZ and     SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Samuel Whitehead, Appellant Pro Se. Alice T. Armstrong, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Samuel Whitehead seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues     a    certificate          of    appealability.               See     28      U.S.C.

§ 2253(c)(1) (2006).            A certificate of appealability will not

issue    absent       “a   substantial           showing    of    the        denial     of     a

constitutional        right.”         28    U.S.C.       § 2253(c)(2)          (2006).         A

prisoner       satisfies       this        standard        by    demonstrating              that

reasonable       jurists      would       find    that     any    assessment           of     the

constitutional        claims    by    the    district       court       is    debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                     We

have     independently        reviewed       the     record       and        conclude        that

Whitehead has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                   We

dispense       with    oral    argument          because    the     facts        and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  DISMISSED



                                             2